USCA11 Case: 21-11045    Date Filed: 01/05/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11045
                Non-Argument Calendar
                ____________________

ANGELINA MARCOS-PABLO,
DOMINGA JULIAN-MARCOS,
JOVANI JULIAN-MARCOS,
                                                   Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                  Respondent.
USCA11 Case: 21-11045        Date Filed: 01/05/2022     Page: 2 of 6




2                      Opinion of the Court                21-11045


                     ____________________

             Petition for Review of a Decision of the
                  Board of Immigration Appeals
                    Agency No. A209-116-972
                    ____________________

Before WILLIAM PRYOR, Chief Judge, NEWSOM and
BRASHER, Circuit Judges.
PER CURIAM:
       Angelina Marcos-Pablo, a native and citizen of Guatemala,
and her two children, as her derivative beneficiaries, petition for
review of the order affirming the denial of her applications for asy-
lum and withholding of removal under the Immigration and Na-
tionality Act and for relief under the United Nations Convention
Against Torture and Other Cruel, Inhuman, or Degrading Treat-
ment or Punishment. 8 U.S.C. §§ 1158, 1231. The Board of Immi-
gration Appeals agreed with the immigration judge that Marcos-
Pablo was ineligible for asylum and withholding of removal be-
cause she failed to prove that her daughter was kidnapped on ac-
count of her membership in a particular social group or her politi-
cal opinion. The Board also agreed that Marcos-Pablo was not tor-
tured and was unlikely to be tortured if she returned to Guatemala.
We deny the petition.
USCA11 Case: 21-11045          Date Filed: 01/05/2022       Page: 3 of 6




21-11045                 Opinion of the Court                           3

        When the Board affirms the immigration judge’s decision,
we review both their decisions. Lopez v. U.S. Att’y Gen., 914 F.3d
1292, 1297 (11th Cir. 2019). Our review is “limited” by “the highly
deferential substantial evidence test,” under which we must affirm
the decision so long as it is “supported by reasonable, substantial,
and probative evidence on the record considered as a whole.” Silva
v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006) (internal
quotation marks omitted). Under that test, we view the evidence
in the light most favorable to the decision of the immigration judge
and draw all reasonable inferences in favor of that decision. Id. at
1236. We can reverse “only when the record compels a reversal;
the mere fact that the record may support a contrary conclusion is
not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).
       To qualify for asylum and withholding of removal, Marcos-
Pablo had to prove that she was persecuted or is likely to face fu-
ture persecution in Guatemala “on account of . . . [her] member-
ship in a particular social group, or [her] political opinion.” 8 U.S.C.
§ 1101(a)(42)(A). Both forms of immigration relief “contain a causal
element known as the nexus requirement,” under which an appli-
cant must prove “that a protected ground ‘was or will be at least
one central reason for’” her persecution. Sanchez-Castro v. U.S.
Att’y Gen., 998 F.3d 1281, 1286 (11th Cir. 2021) (quoting 8 U.S.C.
§ 1158(b)(1)). “A reason is central if it is ‘essential’ to the motivation
of the persecutor.” Id. It is not enough for a protected ground to be
“incidental, tangential, superficial, or subordinate to another
USCA11 Case: 21-11045        Date Filed: 01/05/2022     Page: 4 of 6




4                      Opinion of the Court                21-11045

reason for [the] harm.” Id. (quoting Parussimova v. Mukasey, 555
F.3d 734, 741 (9th Cir. 2009)).
       Substantial evidence supports the finding that the kidnap-
ping was not on account of Marcos-Pablo’s membership in a par-
ticular social group. Marcos-Pablo, her brother, and her psycholo-
gist attributed her daughter’s kidnapping to “criminals” who
sought money, and “[e]vidence . . . that a person has been the vic-
tim of criminal activity, does not constitute evidence of persecution
based on a statutorily protected ground,” Rodriguez v. U.S. Att’y
Gen., 735 F.3d 1302, 1310 (11th Cir. 2013) (alteration adopted)
(quoting Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir.
2006)). Marcos-Pablo testified that the kidnappers telephoned
within hours of snatching the child, demanded a ransom of 60,000
quetzals, settled for 40,000 quetzals, released her daughter at noon
the next day, and never contacted her again. Marcos-Pablo’s expe-
rience mirrored incidents described in the country reports of kid-
nappings for ransom, violence against women and children, and
criminal extortion by corrupt police and criminal gangs in Guate-
mala. Marcos-Pablo attributed the kidnapping to the captors’
knowledge that her spouse provided her financial support by work-
ing in the United States, and she assumed the kidnappers knew of
her periodic visits to the bank to withdraw cash. Marcos-Pablo’s
membership in a family or social group was not “a central reason”
for the kidnapping, as evidenced by the kidnappers’ decision to end
the extortion as soon as she paid most of the ransom they de-
manded. See 8 U.S.C. § 1158(b)(1). Because it was wealth that made
USCA11 Case: 21-11045        Date Filed: 01/05/2022     Page: 5 of 6




21-11045               Opinion of the Court                        5

Marcos-Pablo a “target[ ] for extortionate demands, that motiva-
tion [did] not constitute extortion because of [her] family relation-
ship[].” See Sanchez-Castro, 998 F.3d at 1287.
         Marcos-Pablo offered no evidence that the kidnapping was
“on account of . . . [her] political opinion.” 8 U.S.C.
§ 1101(a)(42)(A). She expressly disclaimed involvement in any po-
litical organization in Guatemala. Marcos-Pablo did not speak with
the kidnappers until after they abducted her daughter. And if Mar-
cos-Pablo opposed extortion, she never disclosed her political opin-
ion to her daughter’s kidnappers. During the single telephone con-
versation Marcos-Pablo had with the kidnappers, she asked them
to reduce the ransom due to her inability to pay.
        Marcos-Pablo is ineligible for asylum or withholding of re-
moval. She failed to prove that her membership in a particular so-
cial group or her political opinion was a central reason for her
daughter’s kidnapping. See Sanchez-Castro, 998 F.3d at 1286. And
because Marcos-Pablo cannot satisfy the nexus requirement for
asylum, she necessarily cannot satisfy the nexus requirement to
qualify for withholding of removal. See id.
      Substantial evidence also supports the finding that Marcos-
Pablo was not tortured and is unlikely to be tortured if she returns
to Guatemala. The angst Marcos-Pablo endured while separated
from her daughter did not rise to the level of torture because she
was never in a kidnapper’s “custody or physical control.” See 8
C.F.R. § 1208.18(a)(6). Marcos-Pablo also did not establish that she
was likely to be tortured if she returns home. Marcos-Pablo
USCA11 Case: 21-11045        Date Filed: 01/05/2022    Page: 6 of 6




6                      Opinion of the Court                21-11045

promptly settled with her daughter’s kidnappers, recovered the
child unharmed, and stayed in her home for more than a month
after the abduction without incident. Although Marcos-Pablo may
subjectively fear returning to Guatemala, that fear is not objec-
tively reasonable given the ability of her mother and two sisters to
remain in their homeland unharmed.
      We DENY the petition for review.